United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3451
                        ___________________________

                               Bobby Altwon Hart

                      lllllllllllllllllllllPetitioner - Appellant

                                          v.

                            United States of America

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                          Submitted: January 18, 2019
                            Filed: February 4, 2019
                                 [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      In 2015, Bobby Hart pleaded guilty to a drug offense. He subsequently filed
a 28 U.S.C. § 2255 motion, and the district court, without an evidentiary hearing,
denied the motion. This court granted Hart a certificate of appealability as to his
claim that sentencing counsel failed to file a notice of appeal as directed.1

       Upon careful review, we conclude that an evidentiary hearing was warranted
as to Hart’s claim. See Witthar v. United States, 793 F.3d 920, 922-24 (8th Cir. 2015)
(per curiam) (concluding that, when the district court receives conflicting statements
from the § 2255 movant and former counsel, the court cannot make factual
determinations based on the relative credibility of the individuals without an
evidentiary hearing and observing that, if neither statement is facially incredible and
both contain similar specificity, counsel’s contrary statement is insufficient to support
a finding that the movant’s allegations cannot be accepted as true); cf. Roundtree v.
United States, 751 F.3d 923, 925-27 (8th Cir. 2014) (holding that a § 2255 movant
is entitled to an evidentiary hearing unless the motion, the files, and the record
conclusively show that he is not entitled to relief and observing that the district court
is required to accept the movant’s assertions as true unless they are contradicted by
the record, inherently incredible, merely conclusions, or would not entitle him to
relief).

       Accordingly, we vacate the district court’s judgment only as to Hart’s claim
that sentencing counsel failed to file a notice of appeal as directed and remand the
case to the district court for further proceedings. We also deny the Government’s
motion to dismiss this appeal in part.
                        ______________________________




      1
        A certificate of appealability was also granted as to Hart’s claim that counsel
failed to consult about an appeal. But Hart has abandoned that claim. See Geach v.
Chertoff, 444 F.3d 940, 946 n.8 (8th Cir. 2006) (concluding that arguments not raised
in the opening brief were abandoned).

                                          -2-